DETAILED ACTION
In a communication received on 6 June 2020, the applicant amended claim 1. 
Claims 1-3 and 5-18 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 15, and 16, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

With respect to claim 1, the applicants allege, "Anderson et al. do not disclose next-but-one neighboring nodes ( e.g., nodes 402a and 402c, or 4026 and 402d) being set to transmit at a same time" (page 8) with respect to the claimed limitation(s), "setting the transmission phase of the network node to coincide with the transmission phase of at least one next-but-one neighboring network node".  The examiner respectfully traverses.  The arguments/remarks pertain to whether the cited prior art does not disclose next-but-one neighboring nodes being set to transmit at a same time.  The examiner concludes that the cited prior art clearly discloses nodes scheduling transmission coinciding with a group elected schedule.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., next-but-one neighboring nodes transmitting at a same time) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As best understood by the examiner, the claims pertain to a transmission scheme in which transmissions of nodes separated by at least one intermediary node coincide.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., next-but-one neighboring nodes transmitting at a same time) are not recited in the rejected claim(s).  Clearly the paragraph 0138 of Anderson teaches the nodes of the system electing a transmission schedule that is collision free.  Each transmits according to the common schedule.  The coincidence of transmission may be at least one of: agreeing upon a transmission schedule; and/or performing transmission alternating with reception phases with a same frequency.  The examiner advises applicant to amend to incorporate that respective transmission phases occur at a same time for next-but-one neighboring nodes.
In conclusion, the applicants argue(s) that the cited prior art does not disclose next-but-one neighboring nodes being set to transmit at a same time.  The examiner traverses because the cited prior art clearly discloses nodes scheduling transmission coinciding with a group elected schedule.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Anderson et al. (EP 2,201,725 B1).

With respect to claim 15, Anderson discloses: a network node comprising:
a processor configured for scheduling traffic in the network node, wherein a cyclic traffic schedule for a first traffic class includes a reception phase and a transmission phase (i.e., transmission schedule in timeslots allowing one node to transmit and the rest to receive in Anderson, fig. 12)
, the scheduling of the traffic comprising: setting the transmission phase of the network node to coincide with the reception phase of at least two neighboring network nodes (i.e., scheduling channel access among participating nodes based on exchanged control information and view of neighborhood resulting in one node transmitting during each timeslot collision-free while the other nodes listen in Anderson, ¶0146, fig. 12)
; and setting the transmission phase of the network node to coincide with the transmission phase of at least one next-but-one neighboring network node (i.e., nodes can be one to two hops away from each other and still achieve collision-free timeslot scheduling cooperatively in Anderson, ¶0136-0137, fig. 11)

With respect to claim 16, the limitation(s) of claim 16 are similar to those of claim(s) 1.  Therefore, claim 16 is rejected with the same reasoning as claim(s) 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-9, 11-13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (EP 2,201,725 B1) in view of Bourlas et al. (US 2002/0122395 A1).

With respect to claim 1, Anderson discloses: a method of scheduling traffic in a network node, wherein a cyclic traffic schedule for a first traffic class includes a reception phase and a transmission phase (i.e., transmission schedule in timeslots allowing one node to transmit and the rest to receive in Anderson, fig. 12), the method comprising:
setting the transmission phase of the network node to coincide with the reception phase of at least two neighboring network nodes (i.e., scheduling channel access among participating nodes based on exchanged control information and view of neighborhood resulting in one node transmitting during each timeslot collision-free while the other nodes listen in Anderson, ¶0146, fig. 12); and
setting the transmission phase of the network node to coincide with the transmission phase of at least one next-but-one neighboring network node (i.e., nodes can be one to two hops away from each other and still achieve collision-free timeslot scheduling cooperatively in Anderson, ¶0136-0137, fig. 11).
Anderson discloses communication scheduling with nodes within one and two hops of each other to avoid collsions which would corrupt the data transmitted (¶0137-0138).  Anderson do(es) not explicitly disclose the following.  Bourlas, in order to reduce signal interference by coordinating transmit and receive phases (¶0051), discloses: wherein the network node, the at least two neighboring network nodes, and the at least one next-but-one neighboring network node are configured based on a traffic class, a phase-shifted traffic schedule, or the traffic class and the phase-shifted traffic schedule. (i.e., adjacent antennas operate in an uplink/downlink split which transmit and receive during alternate time periods; module coordinates signalling to reduce interference between the antennas in Bourlas, ¶0051-0053).
Based on Anderson in view of Bourlas, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Bourlas to improve upon those of Anderson in order to reduce signal interference by coordinating transmit and receive phases.

With respect to claim 2, Anderson discloses: the method of claim 1, further comprising: setting the reception phase of the network node to coincide with the transmission phase of at least two neighboring network nodes (i.e., transmission schedule in timeslots allowing one node to transmit and the rest to receive in Anderson, fig. 12).

With respect to claim 3, Anderson discloses: the method of claim 1, further comprising: setting the reception phase of the network node to coincide with the reception phase of at least one next-but-one neighboring network node (i.e., nodes can be one to two hops away from each other and still achieve collision-free timeslot scheduling cooperatively in Anderson, ¶0136-0137, fig. 11).

With respect to claim 5, Anderson discloses: the method of claim 1, further comprising: setting phases of the cyclic traffic schedule for the first traffic class to alternate between two adjacent network nodes (i.e., queueing for scheduling different traffic types in combination with destination-based queueing therefore queues scheduled for timeslots may be based on destination and include multiple types of traffic in Anderson, ¶0143).

With respect to claim 6, Anderson discloses: the method of claim 1, further comprising:
transmitting, by the network node, one or more data packets of the first traffic class during a transmission phase of the cyclic traffic schedule (i.e., transferring packets during the scheduled time slots in Anderson, ¶0013);
receiving, by the network node, one or more data packets of the first traffic class during a reception phase of the cyclic traffic schedule for the first traffic class; or a combination thereof (i.e., transferring packets during the scheduled time slots; transmission schedule in timeslots allowing one node to transmit and the rest to receive in Anderson, ¶0013, fig. 12).

With respect to claim 7, Anderson discloses: the method of claim 1, further comprising: omitting, by the network node, transmission during the reception phase of the traffic schedule (i.e., storing data packets in queues for transmission according to the timeslots in Anderson, ¶0019).

With respect to claim 8, Anderson discloses: the method of claim 1, further comprising: omitting, by the network node, reception during the transmission phase of the traffic schedule (i.e., allowing only one node to transmit during each timeslot in a collision-free schedule in Anderson, ¶0143).

With respect to claim 9, Anderson discloses: the method of claim 1, further comprising providing at least one additional traffic schedule for one or more data packets of another traffic class, wherein the at least one additional traffic schedule is configurable independent of the traffic schedule for the first traffic class (i.e., queueing for scheduling different traffic types in combination with destination-based queueing therefore queues scheduled for timeslots may be based on destination and include multiple types of traffic in Anderson, ¶0143).

With respect to claim 11, Anderson discloses: the method of claim 1, wherein a network comprises a plurality of network nodes that are interconnected in a loop-free topology, the plurality of network nodes comprising the network node (i.e., nodes connected in a chain without a loop in Anderson, fig. 11).

With respect to claim 12, Anderson discloses: the method of claim 1, further comprising: storing, by the network node, one or more data packets received in a data packet queue, wherein only a single data packet queue for the one or more data packets of the first traffic class exists (i.e., data queues of relayed traffic may be organized for each of various service levels of traffic in Anderson, ¶0066).

With respect to claim 13, Anderson discloses: the method of claim 1, further comprising: storing, by the network node, one or more data packets of a first traffic type in a first data packet queue, and storing, by the network node, one or more data packets of a second traffic type in a second data packet queue (i.e., a plurality of queues for prioritization can be categorized by traffic types for scheduling in Anderson, ¶0066, ¶0089).

With respect to claim 18, Anderson discloses: the method of claim 11, wherein the plurality of network nodes are interconnected in a loop-free topology with a single active path for data packet transmission, reception, or transmission and reception between two adjacent network nodes, between the plurality of network nodes of the network, or between two adjacent network nodes and between the plurality of network nodes of the network (i.e., nodes connected in a chain without a loop; and queued data scheduled for relaying data to nodes of the network in Anderson, fig. 11, ¶0089).


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (EP 2,201,725 B1) in view of Bourlas et al. (US 2002/0122395 A1), and further in view of Angle et al. (US 2003/0174701 A1).

With respect to claim 10, Anderson discloses: the method of claim 1, wherein the transmission phase directly follows upon the reception phase, or the reception phase directly follows upon the transmission (i.e., timeslots for transmission followed by reception or timeslots for reception followed by transmission in Anderson, ¶0146, fig. 12),
wherein the transmission phase and the reception phase alternate across a plurality of consecutive traffic schedules (i.e., timeslots alternate between periods of transmission and reception in Anderson, ¶0146, fig. 12).
Anderson discloses queues transmitting in timeslots based on traffic types wherein the packets may be relayed from other nodes in the network (¶0089).  Anderson and Bourlas do(es) not explicitly disclose the following.  Angle, in order to improve efficiency and through put of unicast and multicast via scheduling (¶0002), discloses: wherein there is a gap between the transmission phase and the reception phase and an end of a cyclic traffic schedule, and wherein the gap is reserved for the other traffic type (i.e., scheduling a second type of traffic less than every time slot for a given first traffic type in Angle, ¶0098).
Based on Anderson in view of Bourlas, and further in view of Angle, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Angle to improve upon those of Anderson in order to improve efficiency and through put of unicast and multicast via scheduling.


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (EP 2,201,725 B1) in view of Bourlas et al. (US 2002/0122395 A1), and further in view of Dillon (US 2013/0322255 A1).

With respect to claim 14, Anderson discloses: the method of claim 1, further comprising: receiving, by the network node, one or more data packets of the first traffic class during the first phase of the traffic schedule, the one or more data packets being transmitted from a first neighboring network node (i.e., queues for transmission tied to different traffic types for scheduling for timeslots in Anderson, ¶0117); and
transmitting, by the network node, one or more data packets of the second traffic class during the first phase of the traffic schedule, the one or more data packets being received by a first neighboring network node (i.e., queues transmitting in timeslots based on traffic types wherein the packets may be relayed from other nodes in the network in Anderson, ¶0089).
Anderson discloses queues transmitting in timeslots based on traffic types wherein the packets may be relayed from other nodes in the network (¶0089).  Anderson and Bourlas do(es) not explicitly disclose the following.  Dillon, in order to improve ordinary and conventional broadband networks to implement application level QoS traffic shaping (¶0008), discloses: wherein the transmission by the network node coincides with transmission of one or more data packets of the second traffic class by a next-but-one neighboring network node. (i.e., forwarding packets of a certain class without queueing delay, at least two nodes including the forwarder coincide in transmission in Dillon, ¶0088-0089).
Based on Anderson in view of Bourlas, and further in view of Dillon, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Dillon to improve upon those of Anderson in order to improve ordinary and conventional broadband networks to implement application level QoS traffic shaping.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (EP 2,201,725 B1) in view of Dillon (US 2013/0322255 A1).

With respect to claim 17, Anderson discloses i.e., queues transmitting in timeslots based on traffic types wherein the packets may be relayed from other nodes in the network (¶0089).  Anderson do(es) not explicitly disclose the following.  Dillon, in order to improve ordinary and conventional  broadband networks to implement application level Qos traffic shaping (¶0008), discloses: the network node of claim 15, wherein the network node is a network bridge (i.e., network bridge for establishing channels in Dillon, ¶0028, fig. 9).
Based on Anderson in view of Dillon, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Dillon to improve upon those of Anderson in order to improve ordinary and conventional broadband networks to implement application level QoS traffic shaping.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN L LIN whose telephone number is (571)270-7446. The examiner can normally be reached Monday through Friday 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Sherman Lin
8/30/2022

/S. L./Examiner, Art Unit 2447   

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447